This cause, here on appeal from the Court of Appeals for Hancock County, was considered in the manner prescribed by law. On consideration thereof, the judgment of the court of appeals is reversed, the appeal of appellant is reinstated for consideration on the merits, and the parties are ordered to comply with the following briefing schedule in the court of appeals.
Appellant’s brief shall be due within thirty days from the date of this entry; appellee’s brief shall be due within ninety days after the filing of appellant’s brief; and appellant’s reply brief shall be due within thirty days after the filing of appellee’s brief.
It is further ordered that the appellant recover from the appellee its costs herein expended; and that a mandate be sent to the Court of Appeals for Hancock County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Hancock County for entry.
Moyer, C.J., Douglas, Wright, Tyack, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
G. Gary Tyack, J., of the Tenth Appellate District, sitting for Resnick, J.